OTT, Judge.
This is an interlocutory appeal from an order denying appellant’s motion for change of venue from Pinellas County to Marion County. The record before us contains no facts to indicate that venue can properly lie in Pinellas County. However, we are reluctant to reverse since it clearly appears that counsel made many factual representations to the trial court that are not a part of record.
Accordingly, we set aside the order appealed from and remand to allow the trial judge to conduct such additional hearings, require affidavits or otherwise afford an opportunity to the parties to properly supplement the record with those facts necessary to an appropriate ruling on the motion.
GRIMES, C. J., and HOBSON, J., concur.